       Case 6:18-cr-00446-AA    Document 55    Filed 05/12/20   Page 1 of 16




                  IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF OREGON

                               EUGENE DIVISION



UNITED STATES OF AMERICA,                               Case No. 6:18-cr-00446-AA
                                                         ORDER AND OPINION
v.

MARVIN DWAYNE BARBER,

            Defendant,


AIKEN, District Judge:

       Now before the Court is defendant Marvin Barber’s Motion to Reduce

Sentence Pursuant to 18 U.S.C. § 3582(c)(1)(A)(i). (doc. 45) Specifically, defendant

requests that his sentence be reduced immediately to one of time served and that his

conditions of supervised release be amended to include a term of home confinement.

This motion is based on the First Step Act of 2018 (“FSA”). Pub. L. No. 115-391, 132

Stat. 5194 (2018).   The FSA allows prisoners to petition courts for sentence

modifications, after exhausting administrative procedures, based on extraordinary




Page 1 – ORDER AND OPINION
        Case 6:18-cr-00446-AA    Document 55     Filed 05/12/20   Page 2 of 16




and compelling reasons—a process also known as compassionate release. For the

reasons set forth below, the motion is GRANTED.

                                  BACKGROUND

      Defendant previously pleaded guilty pursuant to a plea agreement to one count

of Possession with Intent to Distribute Cocaine in violation of 21 U.S.C. §§ 841(a)(l),

(b)(l)(B) and one Count of Felon in Possession of a Firearm 18 U.S.C. § 922(g)(l). On

January 22, 2019, this Court sentenced defendant to concurrent sentences of 60

months, the statutory minimum, in Bureau of Prisons (“BOP”) custody on both Count

1 and Count 2 of the information. The Court also imposed a four-year term of

supervised release.

      Defendant was initially arrested on these charges on March 15, 2018, and he

was released with conditions the same day. Following sentencing, the Court granted

defendant 90 days in which to self-surrender to BOP custody to allow him to address

family matters arising from the death of his mother. On April 12, 2019, the Court

granted defendant’s request to extend his surrender date form April 22, 2019 to June

24, 2019. On June 14, 2019, the Court extended his surrender date a second time to

August 26, 2019, on which date he began serving his sentence.           Consequently,

defendant has served approximately 8 and a half months of his 60-month in custody

sentence. Defendant is currently held in low security at FCI Lompac in Califorinia,

and BOP records indicate that his current projected release date is January 8, 2024.

Def. Mot. for Release at 3.




Page 2 – ORDER AND OPINION
         Case 6:18-cr-00446-AA     Document 55    Filed 05/12/20   Page 3 of 16




        On April 2, 2020, the Federal Public Defender for the District of Oregon applied

for compassionate release under 18 U.S.C. 3582(c)(1)(a) to the Warden at FCI Lompoc

on defendant’s behalf. Since that time, there has been no formal response from the

Warden to that request. This Court heard oral argument on this matter on May 7,

2020.

                                 LEGAL STANDARD

        A federal district court generally “may not modify a term of imprisonment once

it has been imposed.” 18 U.S.C. § 3582(c); see, Dillon v. United States, 560 U.S. 817,

824–25 (2010).      Compassionate release provides an exception in rare cases.

        Section 3582(c)(1)(A) provides that:

        the court, upon motion of the Director of the Bureau of Prisons, or
        upon motion of the defendant after the defendant has fully exhausted
        all administrative rights to appeal a failure of the Bureau of Prisons to
        bring a motion on the defendant's behalf or the lapse of 30 days from the
        receipt of such a request by the warden of the defendant's facility,
        whichever is earlier may reduce the term of imprisonment . . . after
        considering the factors set forth in section 3553(a) to the extent that
        they are applicable, if it finds that—

        (i) extraordinary and compelling reasons warrant such a reduction; [...]

        and that such a reduction is consistent with applicable policy statements
        issued by the Sentencing Commission.

18 U.S.C. § 3582(c)(1)(A).

        The Policy Statement issued by the United States Sentencing Commission, §

1.B.1.13 of the U.S. Sentencing Guidelines, was last amended in November 2018

before the FSA was enacted into law. Application Note 1 to § 1B1.13 identifies

extraordinary and compelling reasons in four categories: 1.) the medical condition of




Page 3 – ORDER AND OPINION
           Case 6:18-cr-00446-AA   Document 55    Filed 05/12/20   Page 4 of 16




the defendant, 2.) age of the defendant, 3.) family circumstances, and 4.) other

reasons, as determined by the Director of the BOP, in a defendant’s case amounting

to an extraordinary and compelling reason, “other than, or in combination with, the

reasons described in subdivisions (A) through (C).” U.S.S.G. § 1B1.13 cmt. n. 1(A)–

(D).

       The Policy Statement also requires a finding that “the defendant is not a

danger to the safety of any other person or to the community provided in 18 U.S.C. §

3142(g).”1 § 1B1.13(2)

       Finally, the Policy Statement notes that “[t]he court is in a unique position to

determine whether the circumstances warrant a reduction (and, if so, the amount of

reduction).” Id. n.4.

       A defendant seeking a reduction in his terms of imprisonment bears the burden

to establish both that he has satisfied the procedural prerequisites for judicial review

and that compelling and extraordinary reasons exist to justify compassionate release.

18 U.S.C. § 3582(c)(1)(A).

                                    DISCUSSION

       For the Court to exercise its authority under 18 U.S.C. § 3582(c)(1)(A) to reduce

defendant’s sentence it must 1.) find the appropriate administrative remedies were




       1Section 3142(g) identifies the following factors a court must consider in
determining whether conditions of release will reasonable assure the safety of any
other person and the community: 1.) the nature and circumstances of the offense
charged, 2.) the weight of the evidence against the person, 3.) the history and
characteristics of the person, and 4.) the nature and seriousness of the danger to any
person or the community that would be posed by the person’s release.


Page 4 – ORDER AND OPINION
          Case 6:18-cr-00446-AA   Document 55     Filed 05/12/20   Page 5 of 16




exhausted and the statutorily prescribed time period has passed, 2.) find that

extraordinary and compelling reasons exist for a sentence reduction, 3.) consider the

sentencing factors under 18 U.S.C. § 3553(a), and 4.) ensure any reduction is

consistent with applicable policy statements from the sentencing commission.

      Initially, the Court notes that defendant filed an application for compassionate

release on April 2, 2020.2    More than thirty days have passed since defendant

submitted his request to the warden at the facility where he is confined. See Brown

v. United States, 411 F.Supp.3d 446, 452 (S.D. Iowa 2019) (“Exhaustion occurs when

the BOP denies a defendant’s application or lets thirty days pass without responding

to it.”) (internal citations omitted). Thus, the present motion is properly before this

Court.3

      Next, the Court considers whether extraordinary and compelling reasons

warrant a sentence reduction in this case. The Court finds that the scenario provided

in U.S.S.G. § 1B1.13 cmt. n. 1(A)(ii), in combination with cmt. n. 1(D), applies in this

case. Under § 1B1.13 cmt. n. 1(A)(ii), extraordinary and compelling reasons exist,

inter alia, when “the defendant is suffering from a serious physical or medical



      2  As the government notes, it appears that the initial request for release was
made on his behalf by counsel. He was included in a request with other inmates who
were noted to be over the age of 65. Defendant is not over the age of 65, rather he is
59-years old. The government ultimately concedes that this letter from the Federal
Public Defender qualifies as a valid request for compassionate release under the FSA.
       3 Though the issue is not before the Court, the Court would likely find that the

30-day period provided under § 3582(c)(1)(A) would not necessarily bar the Court
from considering the motion. See United States v. Ben-Yhwh, ____ F.Supp.3d ____,
2020 WL 1874125, at *2-3, (D. Haw. April 13, 2020) (Judge Kobayashi discussing
bases for waiver of the exhaustion requirement for compassionate release and finding
that they applied in that case.)


Page 5 – ORDER AND OPINION
       Case 6:18-cr-00446-AA     Document 55       Filed 05/12/20   Page 6 of 16




condition, that substantially diminishes the ability of the defendant to provide self-

care within the environment of a correctional facility and from which he or she is not

expected to recover.” Id.

      Alternatively, § 1B1.13, as currently written, would not constrain this Court’s

ability to find extraordinary and compelling reasons here.          As the Sentencing

Commission’s policy statement was not amended after enactment of the FSA “a

growing number of district courts have concluded the Commission lacks an applicable

policy statement regarding when a judge can grant compassionate release” …

“because the Commission never harmonized its policy statement with the FSA.”

United States v. Mondaca, 2020 WL 1029024, at *3 (S.D. Cal. Mar. 3, 2020); (citing

Brown, 411 F. Supp. 3d at 447, 499 (canvassing district court decisions)); see also

United States v. Redd, 2020 WL 1248493, at *6. (E.D. Va. Mar. 16, 2020) (“[T]here

does not currently exist, for the purposes of satisfying the [“FSA’s] ‘consistency’

requirement, an ‘applicable policy statement.’”)

      The Court is persuaded by the reasoning of numerous other district courts and

holds that it is “not constrained by the BOP Director’s determination of what

constitutes extraordinary and compelling reasons for a sentence reduction.” United

States v. Young, 2020 WL 1047815, at *6 (M.D. Tenn, Mar. 4, 2020); see also United

States v. Perez, , 2020 WL 1180719, at *2 (D. Kan. Mar. 11, 2020) (“[A] majority of

federal district courts have found that the most natural reading of the amended §

3582(c) and § 994(t) is that the district court assumes the same discretion as the BOP

director when it considers a compassionate release motion properly before it.”)




Page 6 – ORDER AND OPINION
        Case 6:18-cr-00446-AA      Document 55     Filed 05/12/20   Page 7 of 16




      The Court acknowledges, as it has before the global crisis caused by the 2019

novel Coronavirus (“COVID-19”).       The pandemic has killed thousands, sickened

millions, and disrupted stability and security in the lives of billions. As of the hearing

on this motion, there have been more than 3.7 million reported cases worldwide.

Coronavirus COVID-19 Global Cases, CENTER FOR SYSTEMS SCIENCE AND

ENGINEERING         AT     JOHNS    HOPKINS       UNIVERSITY,        https://coronavirus.

jhu.edu/map.html (last visited May 6, 2020, at 12:52 P.M.). More than 1.2 million of

those cases have occurred in the United States. Id. Over 260,000 deaths around the

world have attributed to the virus, over 70,000 of which have been reported in this

country. Id. Further spread of infection and death are likely.         Across the world,

government and private institutions alike were unprepared for this outbreak or its

ramifications.   In the United States, “the President has declared a National

Emergency due to the spread of the novel coronavirus and states and localities across

the nation have implemented measures to stymie its rapid spread.” United States v.

Muniz, 2020 WL 1540325, at *1 (S.D. Tex. Mar. 30, 2020)

      Prisoners are particularly vulnerable to infection due to the nature of their

incarceration. Center for Disease Control, Interim Guidance on Management of

Coronavirus Disease 2019 (COVID-19) in Correctional and Detention Facilities (Mar.

23,     2020),     https://www.cdc.gov/coronavirus/2019-ncov/community/correction-

detention/guidance-correctional-detention.html. Specifically, prisoners are unable to

adequately follow social distancing and sanitary guidelines recommended to avoid

the spread of infection.




Page 7 – ORDER AND OPINION
            Case 6:18-cr-00446-AA   Document 55    Filed 05/12/20   Page 8 of 16




        In his motion, defendant argues that his health condition is fragile, making

him acutely at risk given the current spread of COVID-19. It is undisputed that the

defendant suffers from hypertension, obesity, and diabetes.4 It is well documented

that hypertension issues are associated with increased risk of COVID-19 infection

and worse outcomes in lung injury and mortality. See Ernesto L Schiffrin, John M

Flack, Sadayoshi Ito, Paul Muntner, & R Clinton Webb, Hypertension and COVID-

19, American Journal of Hypertension, Volume 33, Issue 5, May 2020, at 373–374.5

It has also been reported the diabetes places an individual both at higher risk for

contracting the virus as well as developing severe complications from infection.

Hussain, A., Bhowmik, B., & do Vale Moreira, N. C. (2020). COVID-19 and diabetes:

Knowledge in progress. Diabetes Research and Clinical Practice, Vol 162, 108142,

April          9,     2020,       [published      online     ahead        of       print]

https://doi.org/10.1016/j.diabres.2020.108142. Defendant testified at oral argument

that he was unable to effectively control his diabetes at FCI Lompoc due to limited

dietary options offered to him.

        Health authorities have noted that a disproportionate burden of illness and

death caused by this virus have occurred among racial and ethnic minority groups

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/racial-ethnic-



        Defendant notes that he requested copies of his BOP medical records on April
        4

9, 2020. That request has not been met due to staffing shortages at FCI Lompoc.
      5 “The most common comorbidities in one report were hypertension (30%),

diabetes (19%), and coronary heart disease (8%).”) Another report showed that the
most frequent comorbidities in patients with COVID-19 who developed the acute
respiratory distress syndrome were hypertension (27%), diabetes (19%), and
cardiovascular disease (6%)” Id.


Page 8 – ORDER AND OPINION
        Case 6:18-cr-00446-AA    Document 55     Filed 05/12/20   Page 9 of 16




minorities.html. African Americans have been particularly affected by higher rates

of       infections       and       death       resulting         from      infection.

https://www.cnn.com/2020/05/08/us/coronavirus-pandemic-race-impact trnd/index.

html. The Court finds that defendant’s underlying health issues, particularly his

diabetes from which he is not likely to recover, puts him at higher risk of

complications should he contract the disease.

       Of even greater concern to the Court at oral argument was the growing number

of cases of FCI Lompoc. As of the hearing, the parties report that over 500 inmates

there had contracted COVID-19. bop.gov/coronavirus Sadly just days later hundreds

of new cases have been reported. https://www.latimes.com/california/story/2020-05-

09/coronavirus-cases-lompoc-federal-prison-inmates. Currently, there are nearly 900

positive cases at the institution and two inmates have died as a result of infection.

Indeed, the government has informed the Court that defendant has now tested

positive for the virus.

       Here, not only has defendant shown that he is particularly vulnerable to

complications from COVID-19, he has also tested positive for the illness.         The

government argued that the risk of COVID-19 alone is not sufficient to present

extraordinary and compelling reasons since all inmates, and indeed the public at

large, faces the same threat. However, the Court finds that the threat is clearly more

particularized in this defendant’s case. While BOP has taken steps to abate the virus

and provide treatment for cases, the Court finds that defendant has been unable to




Page 9 – ORDER AND OPINION
       Case 6:18-cr-00446-AA     Document 55     Filed 05/12/20   Page 10 of 16




manage his underlying conditions, particularly his diabetes as well as he could in a

non-custodial environment.6

       The government has also pointed out that FCI Lompoc has built a Hospital

Care       Unit   (“HCU”)   to   help   deal   with    the   coronavirus     outbreak.

https://www.bop.gov/resources/news/pdfs/20200505_press_release_lox.pdf.           While

BOP is to be commended for quickly building and staffing this facility, the Court notes

that the HCU only has 10 double occupancy acute care rooms. There are currently

over 800 cases of COVID-19 at FCI Lompoc. If even 5% of those cases require acute

care, this HCU would seemingly be well beyond its capacity.

       The government concedes that “[i]f an inmate has a chronic medical condition

that has been identified by the CDC as elevating the inmate’s risk of becoming

seriously ill from COVID-19 that condition may satisfy the standard of ‘extraordinary

and compelling reasons.’” Gov’t Resp. to Def’s Mot. for Release at 8. Further the

Government “acknowledges that severe obesity and diabetes, when uncontrolled, can

be a risk factor,” but it argues that it is unclear that defendant, who suffers from

those conditions, “is at such significant risk that he warrants compassionate release.”

Id. However, as noted above, the weight of the evidence before the Court indicates

that defendant’s underlying conditions are significant risk factors for severe

infections and complications from infections. See Weiyi Tan & Jamil Aboulhosn, The

Cardiovascular Burden of Coronavirus Disease 2019 (Covid-19) with a Focus on




      The government reports that BOP now is also providing universal testing at
       6

FCI Lompoc. The Court hopes it will do the same at all other BOP institutions.


Page 10 – ORDER AND OPINION
       Case 6:18-cr-00446-AA     Document 55     Filed 05/12/20   Page 11 of 16




Congenital Heart Disease, 309 Int’l J. Cardiology 70-77 (Mar. 28, 2020).

https://www.ncbi.nlm.nih.gov/pmc/articles/PMC7102656/.

      Considering the above information and circumstances of defendant’s

confinement, the Court concludes that defendant is suffering from a serious medical

condition which significantly diminishes his ability to provide self-care in the

environment where he is held. See United States v. Colvin, 2020 WL 1613943, at *4

(D. Conn. Apr. 2, 2020). Defendant has shown that he is 1.) individually at high-risk

for severe illness from COVID-19, 2.) being held at an institution where there is a

current outbreak of COVID-19, and 3.) has contracted the virus. Thus, the Court

finds that defendant has demonstrated an extraordinary and compelling reason for

compassionate release.

      The Court is also persuaded that the applicable § 3553(a) factors7 support

defendant’s request for compassionate release and that defendant will not pose a

threat to the community under § 3142(g).8 The Court acknowledges the seriousness

of defendant’s offenses but also notes that defendant was on pretrial release for many



      7  In imposing a sentencing which is sufficient, but not greater than necessary
the Court considers inter alia, the nature and circumstances of the offense, the history
and characteristics of the defendant, community safety, the kinds of sentences
available, the need to avoid unwanted disparities in sentencing, and all other
obligations of sentencing including punishment, deterrence, and rehabilitation. 18
U.S.C. § 3553(a).
       8 The Court notes that an alternative solution would be for defendant to be

transferred to home confinement while recovering from the virus until the current
crisis passes. He could recover and then return to custody to complete his current
sentence. However, Congress has not given courts this tool, rather only BOP has
discretion take such an action. See 18 U.S.C. § 3621(b); see also United States v.
Jones, 2020 WL 1814616, at *1 (N.D. Cal. Apr. 10, 2020). However, BOP has failed
to do so in this and many other cases.


Page 11 – ORDER AND OPINION
       Case 6:18-cr-00446-AA    Document 55     Filed 05/12/20   Page 12 of 16




months after his arrest without incident and spent a period of time on release

following sentencing also without incident. The Court also considers defendant’s

testimony at oral argument and the letters written on his behalf from friends and

family members as significant in determining that a reduction in sentence is

warranted.

      As detailed above, the Court finds defendant’s serious medical conditions,

which now include testing positive for the virus, are also a significant factor which

warrants a reduction of the sentence, and “[t]he benefits of keeping [defendant] in

prison for the remainder of his sentence are minimal, and the potential consequences

of doing so are extraordinarily grave.” United States v. Perez, 2020 WL 1546422 at *4

(S.D.N.Y. Apr. 1, 2020).

      At the original sentencing, defendant has a criminal history category of 1 and

a total offense level of 23, which resulted in an advisory guideline range of 46 to 57

months.   However, defendant was sentenced to a statutorily imposed minimum

sentence of 60 months. While the amount of time served in this case is relatively

short compared with the total sentence originally imposed, the Court finds that this

amount of time, when considering the current characteristics of defendant, along with

the condition of home confinement and community service to be ordered adequately

expresses the seriousness of the offense, deters criminal conduct, and protects the

public under § 3553(a).9 Further, defendant will still remain on supervision for four



      9 The length of sentence already served is not dispositve as to whether
compassionate release should be granted, but rather it is factor which the Court must
consider under 18 U.S.C. § 3553(a)


Page 12 – ORDER AND OPINION
       Case 6:18-cr-00446-AA      Document 55     Filed 05/12/20      Page 13 of 16




years following release. If during that time he fails to comply with the conditions of

that supervision, he will be at risk for a return to incarceration.

       The Court next considers whether defendant presents a danger to the

community. As defendant points out, Magistrate Judge John Acosta found that he

was not a danger to the community pursuant to 18 U.S.C. § 3142(g) when he granted

defendant pre-trial release. (doc. 6). This Court also implicitly made the same finding

when defendant was allowed an extended period to self-surrender to BOP custody.

(docs. 28, 33, 35).

       The government argues that defendant has not made an adequate showing

that he will not be a danger to the community, pointing out that it was only two years

ago that he was selling controlled substances to undercover agents out of the home to

which he would now be released. Given his long history of non-compliance with the

law, and the fact that he has served less than 20% of his current sentence, the

government argues that he remains a danger to the community.

       Defendant’s release plan was originally to live with his son and his son’s family

at a home defendant owns in Portland, Oregon.10 However, given that he has now

contracted COVID-19, he explains that he will self-quarantine in the house alone

while his son’s family will move to a separate residence. Defendant’s ex-wife has

represented that she will provide private transportation to bring him from California




        The U.S. Probation office has approved this plan should the Court ordered
       10

defendant released.


Page 13 – ORDER AND OPINION
       Case 6:18-cr-00446-AA     Document 55     Filed 05/12/20   Page 14 of 16




to Oregon while following government advised protocols for transporting someone

who has contracted the virus. See https://www.phila.gov/media/20200329105204/

Guide-for-transport-of-patients.pdf. Additionally, defendant has a strong support

network of family and friends who have written that they will help by providing him

with care and supplies as he recovers and transitions back into the community.

       While defendant has had a history of noncompliance with the law in the past,

he also has recent history of compliance while on pretrial supervision. Having heard

from defendant at oral argument and considering the letters of support written on

his behalf. The Court is satisfied that defendant is prepared to comply with the terms

of release.

       The Court finds that imposing an extended condition of home confinement and

regular status conferences in this case will be sufficient to ensure that defendant does

not reoffend. Thus, because of his serious medical conditions, the nature of his

original offense, his record while on pretrial release, and in BOP custody, the Court

again finds that defendant does not present a danger to the community under U.S.C.

§ 3142(g).

       Accordingly, the Court shall order that defendant be placed on home

confinement for the remainder of his original term of incarceration, which may run

the entire term of his supervised release. The Court may consider amending that

condition depending on defendant’s performance on supervision. Defendant shall

also be subject to a curfew at the discretion of his supervising probation officer. The

Court also imposes 400 hours of community service to be completed at a rate of at




Page 14 – ORDER AND OPINION
       Case 6:18-cr-00446-AA    Document 55     Filed 05/12/20   Page 15 of 16




least 100 hours per year while defendant is on supervision. Should the defendant fail

to follow this or any other condition of release, the Court can fashion an appropriate

sanction which could include further incarceration. Should he be taken back into

custody, defendant may not have any alternatives to being held in custody at BOP

correctional institutions.

      Finally, regarding defendant’s release, the government has requested that the

Court stay this order for 14 days during which time it can consider whether to appeal

this decision and ensure that the defendant is not infectious. The Court denies the

government’s request for a stay. As defendant notes, other courts have allowed

immediate release of infected and exposed inmates to be released.          See US v.

Fischman, 2020 WL 2097615, at *3–4 (N.D. Cal. May 1, 2020) Like the defendant’s

son in Fischman, defendant’s ex-wife has represented that she will take necessary

precautions in transporting him to his home in Portland where he will remain self-

quarantined until he has been pronounced free of the virus by officials. Should any

local authorities need to be alerted about defendant’s transportation, defense counsel

is ordered to do so.

                                  CONCLUSION

      Pursuant to 18 U.S.C. § 3582(c)(1)(A), the Court finds that extraordinary and

compelling reasons warrant a reduction of defendant’s sentence, that defendant does

not pose a danger to any other person or the community, that the § 3553(a) factors

support a reduction, and that the reduction is consistent with currently applicable

U.S. Sentencing Commission policy statements. The Court therefore GRANTS




Page 15 – ORDER AND OPINION
       Case 6:18-cr-00446-AA     Document 55    Filed 05/12/20   Page 16 of 16




Defendant’s Amended Motion for Compassionate Release. (doc. 45) Defendant shall

be released Wednesday, May 13, 2020, when he will be transported by family to his

home in Portland.

       An amended judgment shall be issued in this case. All previously imposed

conditions remain in place, with the following additional conditions of release:

•   Defendant shall be subject to a term of home confinement for the remainder of his
    original term of incarceration as determined by the BOP.

•   Defendant shall be subject to a curfew at the discretion of his supervising
    probation officer.

•   Defendant shall perform 400 hours of community service at rate of not less than
    100 hours per year of his supervised release.

•   Defendant shall self-quarantine until he no longer tests positive for COVID-19
    and receives clearance from medical professionals.

•   The U.S. Probation Office and the Federal Defender shall ensure that defendant
    is scheduled for a medical examination upon arriving in Portland. Defendant
    shall report any relevant medical findings to the Court.

•   Defendant shall be subject to random telephone check-ins by the U.S. Probation
    Office. No GPS monitoring is ordered at this time.

•   Defendant shall also abide by all stay at home orders issued by the State of
    Oregon.

•   A further status conference shall be set approximately 30 days from the date of
    this order.

       IT IS SO ORDERED.

       Dated this 12th
                  ____ day of May 2020.



                                    /s/Ann Aiken
                             _______________________
                                     Ann Aiken
                            United States District Judge


Page 16 – ORDER AND OPINION
